Fourth Court of Appeals
                                       San Antonio, Texas
                                             August 26, 2020

                                          No. 04-20-00398-CR

                                   IN RE Juan Guillermo MENDEZ

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On August 7, 2020, Relator filed a pro se petition for writ of mandamus. After considering
the petition, this court concludes Relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on August 26, 2020.



                                                                   _____________________________
                                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2020.

                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 02-06-00089-CRK, styled State of Texas v. Juan Mendez, pending in the
81st Judicial District Court, Karnes County, Texas, the Honorable Russell Wilson presiding.